Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Heinl on 2/11/21.

The application has been amended as follows: 
In the claims:

Claim 1
-- moving the part in a path with the nozzle following [[an]] a first opening defined by the part; supplying the lubricant to the nozzle; applying the lubricant from the nozzle onto an inner surface of the first opening, moving the part to a pressing tool with the lubricant on the inner surface of the first opening; -- 
Claim 3: 
-- wherein the path is a circular path within the first opening in the part, and wherein the first opening in the part is circular. --

Claim 6: 
-- moving the part in a path with the nozzle following [[an]] a first opening defined by the part; supplying the lubricant to the nozzle; applying the lubricant from the nozzle onto an inner surface of the first opening; --

Claim 7: 
-- wherein the part is moved by a robot in the transferring step, and wherein the robot moves the part along the path following the first opening.. --

Claim 8: 
-- flexing the nozzle against a biasing force applied by a spring that biases the nozzle into engagement with the inner surface of the first opening. --

Claim 9: 
-- controlling lubricant flow to the nozzle with a valve that opens and closes to control the lubricant flow to the nozzle wherein the lubricant flow is specific to the size of the opening. --


Allowable Subject Matter
Claims 1-3 and 6-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose applying the lubricant from the nozzle onto a second inner surface of the second opening defined by the part. In combination with the other limitations of the independent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748